Citation Nr: 0728913	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-34 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an earlier effective date than January 9, 2004 
for the grant of non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted non-service-connected 
pension benefits and assigned an effective date of January 9, 
2004 (date of receipt of the veteran's claim for non-service-
connected pension benefits).  


FINDING OF FACT

The veteran's claim for non-service-connected pension 
benefits was first received at VA on January 9, 2004.


CONCLUSION OF LAW

The criteria for an earlier effective date than January 9, 
2004 for the grant of non-service-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notification and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify a claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In a letter to the veteran dated in June 2004, VA 
specifically notified the veteran of the evidence needed to 
establish an earlier effective date than January 9, 2004 for 
non-service-connected pension disability.  VA General Counsel 
has interpreted that the notice and duty to assist 
requirements are not applicable to a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
In this case, by law, there is no additional relevant 
evidence to be obtained with a claim for an earlier effective 
date involving a grant of pension benefits because, by law, 
the effective date can be no earlier than the date of receipt 
of the claim for non-service-connected pension.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004.  Where the law is dispositive, the claim must be denied 
due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Effective Date for Pension

In the March 2004 rating decision on appeal, VA granted non-
service-connected pension benefits to the veteran and 
assigned an effective date of January 9, 2004, which is the 
date of receipt of the veteran's claim for non-service-
connected pension benefits.  The veteran disagreed with the 
effective date assigned.  The veteran contends that an 
effective date earlier than January 9, 2004 should be awarded 
for the grant of non-service-connected pension benefits.  He 
specifically contends that he submitted a claim for non-
service-connected pension benefits to VA in January 2003, as 
indicated by the date he signed his claim form (VA Form 21-
527).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date of 
an award based on a claim of pension "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  An 
exception to the effective dates of awards for non-service-
connected pension benefits at 38 U.S.C.A. § 5110(b)(3)(A) 
provides that, where a veteran is prevented by a disability 
from applying for disability pension for a period of at least 
30 days beginning on the date on which he became permanently 
and totally disabled, the effective date disability pension 
to a veteran who is permanently and totally disability 
"shall be the date of application or the date on which the 
veteran became permanently and totally disabled, if the 
veteran applies for a retroactive award within one year from 
such date, whichever is to the advantage of the veteran."  
This statute is implemented by regulation at 38 C.F.R. § 
3.400(b)(ii)(A),(B).

In this case, on the veteran's claim for non-service-
connected pension benefits (VA Form 21-527), the "date 
signed" adjacent to the veteran's signature on the VA Form 
21-527 is indicated to be January 6, 2003, and the date 
stamped as received is January 7, 2004.  The origin of the 
date "received" stamp is not indicated, and is not 
indicated to be a VA date stamp.   The veteran's Statement in 
Support of Claim dated that was received with his pension 
claim was signed on January 6, 2004, was date stamped as 
received (source not identified) on January 7, 2004, and was 
date stamped as having been received in the VA mailroom at 
the RO on January 9, 2004.    

The evidence that tends to establish that the actual date the 
veteran signed his pension application was January 6, 2004, 
rather than January 6, 2003, and tends to establish that the 
date VA first received the veteran's pension application was 
on January 9, 2004, includes the January 9, 2004 VA mail room 
date stamp.  The veteran has not submitted credible evidence 
to rebut the presumption that the date stamped on the pension 
claim as received at VA (in the RO mailroom) on January 9, 
2004 was done so regularly.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "there is 
a presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  

The other date stamp indicating receipt on January 7, 2004 
also tends to show that someone, likely the veteran's 
representative, received the veteran's claim the day after he 
signed the claim on January 6, 2004, and two days prior to VA 
receiving the claim in the regular course of business through 
the US Postal Service.  The date of receipt by VA on January 
9, 2004 is consistent with the veteran's claim having been 
mailed by his representative on January 7, 2004, the date the 
representative received the claim from the veteran. 

Other evidence that tends to establish that the actual date 
the veteran signed his pension application was January 6, 
2004, rather than January 6, 2003, and tends to establish 
that the date VA first received the veteran's pension 
application was on January 9, 2004, includes the veteran's 
accompanying Statement in Support of Claim that was dated by 
the veteran as signed on January 6, 2004 (not 2003).  The 
Statement in Support of Claim dated by the veteran as signed 
on January 6, 2004 was also date stamped as received on 
January 7, 2004, just like his pension application form (VA 
Form 21-527), and was date stamped as received at VA (in the 
RO mailroom) on January 9, 2004.  This would indicate strong 
evidence of receipt of the pension claim by VA through the 
mail three days after the veteran signed it, and two days 
from the date the veteran or his representative mailed the 
claim to VA.  In this case, a finding that the veteran signed 
his claim on January 6, 2004, and VA received the claim on 
January 9, 2004, is the most logical and sequence of dates, 
and the only sequence that makes any sense.  

Another significant indicator that the actual date the 
veteran signed his pension application was January 6, 2004, 
rather than January 6, 2003, and tends to establish that the 
date VA first received the veteran's pension application was 
on January 9, 2004, is that, in the pension claim form (VA 
Form 21-527), the list of employment that the veteran 
reported shows that the veteran worked until October 2003.  
This would have been a non-sensical anachronistic entry had 
the veteran completed and signed the pension claim for in 
January 2003, but is chronologically consistent with a 
pension claim form being submitted by the veteran in January 
2004, which is just a few months since he had recently 
discontinued work as a truck driver in October 2003.  

The weight of the evidence establishes that the January 6, 
2003 date signed indicated on the pension claim form (VA Form 
21-527) was a common date error by the veteran that occurred 
when he signed the pension application on January 6, 2004, 
just a few days after the beginning of a new calendar year.  
The purported copy of the Statement in Support of Claim form 
that the veteran submitted in July 2004 is nothing more than 
an alteration and photocopy of the same Statement in Support 
of Claim form already dated January 6, 2004, already date 
stamped as received on January 9, 2004, and that was already 
a part of the claims file.  The Board finds that such obvious 
alteration of a document already of record in an attempt to 
gain an additional year of pension benefits from VA by trying 
to convince VA that the veteran's own clerical mistake in 
dating the pension claim as January 2003 rather than January 
2004 weighs heavily against the veteran's credibility when 
considering his various written submissions to the effect 
that he thought that he mailed a pension claim to VA in 
January 2003.  

After a review of the evidence in this case, and for these 
reasons, the Board finds as a fact that the evidence shows 
that the veteran's claim for non-service-connected pension 
benefits was first received at VA on January 9, 2004.  
Because the veteran's claim for non-service-connected pension 
benefits was first received at VA on January 9, 2004, the 
proper effective date for the grant of non-service-connected 
pension is the date of receipt.  There is no evidence that 
the veteran was prevented by a disability from applying for 
disability pension for a period of at least 30 days beginning 
on the date on which he became permanently and totally 
disabled.  For these reasons, the Board finds that the 
criteria for an earlier effective date than January 9, 2004 
for the grant of non-service-connected pension benefits have 
not been met.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  
As the evidence weighs 
heavily against the veteran's claim for earlier effective 
date, and the veteran is found not to be credible in his 
assertions regarding the submission of a pension claim to VA 
in January 2003, there is no reasonable doubt to resolve in 
his favor.


ORDER

An earlier effective date than January 9, 2004 for the grant 
of non-service-connected pension benefits is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


